RENDERED: MAY 21, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-0531-MR

AMANDA ALLEN                                                      APPELLANT




                 APPEAL FROM LEWIS FAMILY COURT
v.              HONORABLE JEFFREY L. PRESTON, JUDGE
                      ACTION NO. 15-CI-00011




CORY STEVEN-MICHAEL ALLEN                                           APPELLEE



                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND K. THOMPSON, JUDGES.

ACREE, JUDGE: Amanda Allen appeals the Lewis Family Court’s February 28,

2020 order modifying the timesharing arrangement for the children she had with

Cory Steven-Michael Allen. We affirm.
                                       BACKGROUND

                 The parties were married for five years and had two children before

they divorced. The decree, entered April 27, 2015, granted joint custody and

ordered that Cory would have the children every other weekend and one three-hour

period each week. Approximately two years after the divorce, Amanda relocated

with the children to Rowan County, Kentucky.

                 In 2018, Cory sought increased timesharing. Although the family

court did not order the equal timesharing Cory sought, it did increase his

timesharing somewhat.

                 Later that same year, Cory again sought equal timesharing. Failed

mediation attempts and continuances delayed the hearing on Cory’s motion until

February 2020. The family court heard testimony from the parties, the children’s

counselors, and the children,1 and then issued its order on February 28, 2020.

                 The court noted that the children appeared to be “coached” to say they

wanted either to live with Cory full-time or to have their time with their parents

divided equally. Nevertheless, it found the best interests of the children would be

served by ordering equal timesharing, based on Cory’s change of employment and

relocation, the psychological needs of the children, and other relevant factors

enumerated in the order. (Record (R.) at 330-34).


1
    The family court interviewed the children in chambers.

                                                -2-
                Nearly a month later, Amanda filed a “Motion to Reconsider and

Motion to Amend Findings.” Two days after that, Amanda filed a timely notice of

appeal. According to the certified record, Amanda’s motions remain pending

before the family court.

                                       ANALYSIS

                Amanda makes three arguments. She claims the family court erred

by: (1) applying KRS2 403.270 instead of KRS 403.320 to modify custody; (2)

modifying custody despite having found the children were coached; and (3)

modifying custody contrary to public policy. Cory says Amanda never preserved

these issues. Amanda contends she did so by filing her motion to dismiss and her

motion to reconsider. We first consider the preservation question.

                “It is well-settled that a trial court must be given the opportunity to

rule in order for an issue to be considered on appeal, and the failure of a litigant to

bring [a matter] to the trial court’s attention is fatal to that argument on appeal.”

Martin v. Pack’s Inc., 358 S.W.3d 481, 487 (Ky. App. 2011) (citation and internal

quotation marks omitted). We have carefully examined Amanda’s motion to

dismiss, filed a year before entry of the order which she appeals, and find none of

the three arguments she makes to this Court.



2
    Kentucky Revised Statutes.



                                             -3-
                Furthermore, the order for equal timesharing was a final and

appealable order pursuant to CR3 54.02 and, therefore, could only be modified by

the family court upon a timely motion pursuant to CR 59.05. The motion Amanda

filed twenty-eight (28) days after entry of the equal timesharing order, and

captioned “Motion to Reconsider and Motion to Amend Findings,” was not a

timely motion under CR 59.05.

                Notwithstanding the lack of preservation, we briefly address

Amanda’s arguments. Citing Layman v. Bohanon, she argues the family court

erred by applying the presumption of equal timesharing found in KRS 403.270 and

KRS 403.340 because the proper and applicable statute for modifying timesharing,

KRS 403.320, does not include such presumption. 599 S.W.3d 423, 429-31 (Ky.

2020). However, Amanda fails to note that the Supreme Court in Layman still

upheld the modification.

                In pertinent part, the Court in Layman said:

                    Having clarified the correct application of KRS
                403.320(3) and KRS 403.270(2), we next consider
                whether the family court erred in modifying the parties’
                timesharing schedule. On this point, we note that the
                family court has broad discretion in modifying
                timesharing. Pennington [v. Marcum, 266 S.W.3d 759,
                765 (Ky. 2008)]. Accordingly, we “will only reverse a
                circuit court’s determinations as to visitation if they
                constitute a manifest abuse of discretion, or were clearly
                erroneous in light of the facts and circumstances of the

3
    Kentucky Rules of Civil Procedure.

                                           -4-
             case.” Drury v. Drury, 32 S.W.3d 521, 525 (Ky. App.
             2000). Furthermore, “[d]ue regard shall be given to the
             opportunity of the trial court to judge the credibility of the
             witnesses.” Humphrey v. Humphrey, 326 S.W.3d 460,
             463 (Ky. App. 2010) (citing Murphy v. Murphy, 272
             S.W.3d 864 (Ky. App. 2008)).

                 As noted above, the modification of the timesharing
             schedule was governed by KRS 403.320(3). Accordingly,
             the family court could either (1) order a reasonable
             timesharing schedule if it found that it would be in the best
             interests of the children to do so or (2) order a “less than
             reasonable” timesharing arrangement if it first found that
             the children’s health was seriously endangered.

Id. at 431-32. There is no suggestion the children’s health was seriously

endangered or that the family court ordered a “less than reasonable” timesharing

arrangement. So, we move to the Supreme Court’s analysis whether the order of

equal timesharing was in the best interests of the children.

             The reviewing court must “consider whether the family court properly

found that the arrangement was in the best interests of the children.” Id. at 432.

Just as in Layman, in the case under review here, “the family court’s . . . amended

[timesharing] order discussed relevant factors that support the modification.” Id. at

433. And, just as in Layman, “[w]e believe that, in this case, the factors listed in

the family court’s order[] are sufficient to satisfy the best interests of the children

standard. Accordingly, we hold that the family court did not err in modifying the

timesharing schedule[.]” Id.




                                           -5-
             We also find no error, and no necessary incompatibility, in the family

court’s assessment of the children’s veracity on the one hand, and its best-interests

analysis of Cory’s motion for equal timesharing on the other. We cannot accept

Amanda’s implied argument for a rule that anytime a family court believes one

parent (or both) tried to influence a child’s testimony, the influencer must lose the

issue. Now that would be opening the proverbial can of worms.

             Similarly, we reject Amanda’s argument that the family “court’s order

is so flawed that it violates public policy.” (Appellant’s brief, p. 11). The

argument is not so much that the family court violated an existing and defined

public policy as it is a request that this Court create one. We decline to do so.

                                  CONCLUSION

             For the foregoing reasons, we affirm the Lewis Family Court’s

February 28, 2020 order modifying the timesharing.

             ALL CONCUR.



 BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Marsha (Megan Hughes) Richmond            Alison Marie Sparks
 Morehead, Kentucky                        London, Kentucky




                                         -6-